Citation Nr: 1414165	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-28 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of perforated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel








INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran served on active duty from May 1942 to December 1945 and from September 1950 to May 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012 the Board remanded the appeal for additional development.  In a May 2013 decision, the Board reopened the claim of service connection for nosebleeds and remanded the reopened claim for additional development.  In December 2013 the Board again remanded the reopened claim to cure a procedural deficiency.  The Board has recharacterized the issue on appeal to comport with the facts of the case.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a chronic nasal disability that was aggravated during service.  On entrance examination in April 1942 the summary of defects included a deviated nasal septum with mild obstruction.  In May 1942, history included a perforated septum and surgery [prior to service].  In September 1943, the Veteran had nasal, mucosal material.  On separation examination in December 1945, history included a nasal growth with treatment in June 1942 and in October 1943.  A perforation of the nasal septum with crusting was described as existing prior to service. 

For the second period of service the service treatment records show that on entrance examination in August 1950 there was no interval history about the nasal septum perforation.  In March 1952, the Veteran complained of nosebleeds (epistaxis).  It was noted that 10 years earlier the Veteran had a submucous resection of the nasal septum.  The pertinent finding was perforation of the nasal septum with crusting, which explained the nasal bleeding.  No nasal abnormality was noted on separation examination in May 1952. 

The private medical records show that in November 1972 there was a large septal perforation.  In May 1992, history included two nose surgeries.  In April 1998, the diagnosis was septal perforation.  There was a nasal obstruction, crusting, and dry mucous.  In April 2000, the Veteran was told to use a saline spray to decrease nasal crusting.  In August 2001, the pertinent findings were distortion of the nasal septum, drying of the nasal mucosa, and mucosal redness.  In February 2004, the nasal mucosa was pale with dry, crusted mucoid secretions and a septal perforation with surgical changes.  In September 2004, history included a nasoseptal perforation with septoplasty. 

In a statement in December 2007, the Veteran stated that he had two nose surgeries before he entered the service and that in service during physical training he was hit hard across the bridge of his nose, which caused bleeding and that he was taken to an aid station and then to the hospital.  In a statement in February 2013, the Veteran stated that his nose problems became worse in service and that he has had to live with it ever since.  In a statement in January 2008, O.T., who served with the Veteran in basic training, recalled that during physical training the Veteran was hit hard in the nose and the Veteran was taken to an aid station and then to the hospital with a nosebleed. 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In light of the above, additional development under the duty to assist is needed.  Specifically, an examination is necessary in order to ascertain the current nature of the Veteran's nasal disability and its relationship to his periods of service.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

Whether the Veteran's current nasal problems represent aggravation of a pre-existing condition, i.e., whether the pre-existing post-surgical perforated nasal septum was aggravated by either period of active service. 

In formulating the opinion, a preexisting condition is aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

Aggravation is not conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran's electronic claim file must be made available to the examiner. 

2.  After the development is completed, adjudicate the claim of service connection by aggravation of a preexisting condition.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



